Name: Council Regulation (EEC) No 3514/91 of 2 December 1991 amending Regulation (EEC) No 450/89 in so far as it adjusts the definitive anti-dumping duty on imports of urea originating in Saudi Arabia laid down by Regulation (EEC) No 3339/87
 Type: Regulation
 Subject Matter: means of agricultural production;  trade;  Asia and Oceania;  competition
 Date Published: nan

 5. 12. 91 Official Journal of the European Communities No L 334/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3514/91 of 2 December 1991 amending Regulation (EEC) No 450/89 in so far as it adjusts the definitive anti-dumping duty on imports of urea originating in Saudi Arabia laid down by Regulation (EEC) No 3339/87 lation (EEC) No 450/89 on imports of urea originating in Saudi Arabia, given that the facts having led to the adop ­ tion of Regulation (EEC) No 3339/87, which was the subject of the Court's decision in Case No C-49/88 , were, in essence, not reviewed during the investigation leading to the adoption of Regulation (EEC) No 450/89 ; whereas in addition, it is considered appropriate to take account of the fact that, since the original investigation, the imports concerned into the Community were insignificant, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), Having regard to the proposal from the Commission, submitted after consultations within the Advisory Committee as provided for by the above Regulation, Whereas by Regulation (EEC) No 3339/87 (2) an anti ­ dumping duty of 40 % was imposed on imports of urea originating in Saudi Arabia ; Whereas by Regulation (EEC) No 450/89 f) the amount of this anti-dumping duty was, after a partial review, reduced to 12,8 % ; Whereas Article 1 of Regulation (EEC) No 3339/87 was declared void by the Judgment of the Court of Justice of 27 June 1991 in Case No C-49/88 in as far as it imposed an anti-dumping duty on the Saudi Arabian applicants ; Whereas, in these circumstances, it is considered appro ­ priate to repeal the anti-dumping duty imposed by Regu HAS ADOPTED THIS REGULATION : Article 1 The anti-dumping duty imposed on imports of urea origi ­ nating in Saudi Arabia by Regulation (EEC) No 450/89 is hereby repealed . Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. It shall apply as from 25 February 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 December 1991 . For the Council The President H. VAN DEN BROEK (') OJ No L 209, 2. 8 . 1988 , p . 1 . I1) OJ No L 317, 7. 11 . 1987, p. 1 . O OJ No L 52, 24. 2. 1989, p. 1 .